UPON MOTION FOR REHEARING
PER CURIAM.
We previously dismissed this appeal by order relying on Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998). The appellant asks *675that we withdraw that order and issue an opinion so that his appeal may be considered by the Supreme Court of Florida in conjunction with, or in light of Maddox, currently before that court for review.
We grant his request, withdraw the previous order and formally dismiss his appeal on the authority of this court’s opinion in Maddox.
APPEAL DISMISSED.
GRIFFIN, C.J., and DAUKSCH and PETERSON, JJ., concur.